Citation Nr: 1307727	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  06-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board most recently remanded the Veteran's claim for further development in June 2012.  The claim has since been returned to the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds the further development is necessary regarding the Veteran's claim of entitlement of benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.

The Board most recently remanded this claim in June 2012 for further evidentiary development and to obtain an opinion regarding the § 1151 claim.  The Board also remanded the claim in an attempt to obtain any preoperative x-ray films of the Veteran's left knee as it would assist in rendering a fully informed opinion.  The remand directive requested that the Veteran be contacted and offered an opportunity to submit these records that would be pertinent to his claim-specifically including any preoperative x-rays.  

Prior to the August 2012, the Veteran's address did not include any box number; otherwise it was the same street number and address as all other communications. In August 2012, the RO sent the Veteran a letter and release forms regarding any outstanding treatment records, particularly any preoperative x-ray films.  This letter requesting additional evidence and/or releases to obtain evidence was sent to the Veteran at an address with a two digit box number listed.  In later communications to the Veteran, his box number was variously listed as either the two digit box number or a different three digit box number.  

In the Supplemental Statement of the Case (SSOC), the RO indicated that the Veteran did not respond to its August 2012 request for evidence, nor did the Veteran submit any release forms following the June 2012 remand.  Neither the Veteran, nor his representative submitted any additional evidence or argument following the Board's June 2012 remand.  In addition, between the August 2012 letter and the SSOC, the Veteran had not submitted any change in address forms.  It is unclear whether the Veteran received notice of the request for preoperative x-rays as evidenced by the differing box numbers listed on the notice forms.  

Given the important nature of any preoperative x-rays in rendering a fully informed opinion, the Board finds that the case should be remanded to attempt to secure the Veteran's most current address and again request copies of any preoperative x-rays he may have in his possession.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ensure that the Veteran's most current address is of record.  This should include contacting the Veteran's attorney to verify the Veteran's address. 

2.  Then the RO must contact the Veteran and his attorney and afford them the opportunity to identify or submit any additional pertinent evidence in support of the claim remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

The RO should also attempt to obtain any diagnostic films, particularly x-rays, related to the Veteran's January 1997 total knee arthroplasty performed at a VA facility.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his attorney and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  If additional medical evidence is received, the RO should again refer the case to an appropriate VA examiner for a supplemental opinion with respect to the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.  The claims file and a copy of this remand should be forwarded to the examiner.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded to the Veteran.

For the purposes of the opinion it is to be assumed that the Veteran has an additional disability as the result of the January 1997 total knee arthroplasty.  

Based on a review of the claims folder, including any obtained diagnostic films, including x-rays, the examiner should answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's additional disability of the left knee is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in performing the January 1997 total knee arthroplasty, or (2) From an event not reasonably foreseeable?

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  After conducting any additional indicated development the case should again be reviewed and adjudicated on the evidence of record and any additional evidence submitted by the appellant.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a SSOC, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



